McMurray, Judge.
Plaintiffs home was acquired for public purposes under threat of condemnation by MARTA. Plaintiffs applied to MARTA for a grant of replacement housing payments as provided by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, Public Law 91-646 and Code Ann. Ch. 99-37 (Ga. L. *5931973, p. 512 et seq.)
Argued September 9, 1976
Decided September 21, 1976.
McCurdy & Candler, George H. Carley, for appellants.
Huie, Ware, Sterne, Brown & Ide, R. William Ide, III, C. Edward Dobbs, for appellee.
*593MARTA denied appellants’ request and appellants, having exhausted all administrative remedies, petitioned the Superior Court of Fulton County for judicial review. Appellants’ petition was dismissed pursuant to Code Ann. § 81A-112 (b) (§ 12 CPA), for lack of jurisdiction of the subject matter.
Code Ann. § 99-3711 (Ga. L. 1973, pp. 512, 519) provides, ". . . The determination by the Several Public Entities . . . may be appealed and judicially reviewed in the manner prescribed by the Georgia Administrative Procedure Act [Title 3 A].” The manner of judicial review provided by Code Ann. Title 3A (Ga. L. 1964, as amended) is thus made applicable to the "Several Public Entities” as defined by Code Ann. § 99-3702 as well as to those entities defined as an "Agency” by Code Ann. § 3A-102 (a) (Ga. L. 1964, pp. 338, 340; 1965, pp. 283, 284-286; 1975, pp. 404, 407). "Several Public Entities” and the "Agency” being alternative categories, amendments to the definition of "agency” will not influence the applicability of Code Ann. Title 3A to an entity which falls within the "Several Public Entities” category.
Thus, despite the exclusion of "all Public Authorities” under Code Ann. § 3A-102 (a), MARTA is definitely one of the "Several Public Entities” receiving federal financial assistance for public works and concerned with the prompt and equitable relocation of persons displaced by it. Thus, it is authorized "to make such rules as may be necessary to provide .for the administration of the financial assistance authorized.” Code Ann. Ch. 99-37, supra, specifically provides for judicial review under the Georgia Administrative Procedure Act, supra.

Judgment reversed.


Marshall and Smith, JJ., concur.